Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Culter et al. (US 7502803 B2), in view of Righi et al. (hereinafter Righi) (US 10262158 B1).
As to claim 1, Culter teaches a method for generating boot tables for a first device, the first device having access to device information that describes a relationship of one or more components of the first device [abstract: “the system further comprises 
retrieving the device information [col. 12, line 32: “device Tree 605”]; and 
converting the device information to at least one system boot table [col. 14, lines 35-38: “ACPI agent 609 builds ACPI tables 608 used by OS 303 by traversing device tree database 605, extracting expected properties published by architected devices and converting then into the standard ACPI format (1.0 or 2.0).”], the converting comprising: 
generating a first system boot table [static ACPI table 208] by populating the first system boot table with information associated with one of more components of the first device [col. 7, lines 8-10: “…and comprise descriptors 209 and 210 for anticipated hardware elements A and B, respectively.”] that have a one- to-one correspondence to a computer system boot information standard [ACPI standard] [col. 9, lines 8-10: “and in the ACPI standards, it also discovers what hardware is present or added or removed at run-time.”]; and 
generating a second system boot table [new ACPI table] for at least one other component [non-described hardware element or new hardware device] of the first device that does not have a one-to-one correspondence to the computer system boot information standard [col. 6, lines 3-5: “Such non-described hardware element C may be referred to as “unexpected” in that it is not pre-described in ACPI table 106”.], by creating an entry in the second system boot table [col. 7, lines 17-20: “an embodiment is operable to autonomously dynamically generate an ACPI table entry that includes an added AML code therein for supporting hardware element C.”] that is populated with an identifier [device properties] that is used to find a compatible component defined in the 
Culter does not teach determining whether there exists at least one system boot table stored in a memory of the first device before generating the system boot table.
Righi teaches determining whether there exists at least one system boot table stored in a memory of the first device [col. 7, lines 56-57: “If, at operation 410, firmware tool 310 determines that the ACPI table 306B is stored in the RAM of the computing system 302”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of checking whether the ACPI table exists in the memory as suggested in Righi into Culter. One having ordinary skill in the art would have been motivated to make such modification to eliminate redundancy of file.
As to claim 2, Culter teaches wherein the first system boot table and the second system boot table are utilized by system software executing on the first device to enable communications between the first device and a second device after booting of the first device has completed [col. 4, lines 63-65: “In such systems, most of the hardware has fixed definitions, and the number and location of plug-in hardware, such as modem or local area network (LAN) controllers, was also fixed.”]. 
As to claim 3, Culter teaches wherein the entry created in the second system boot table is further populated with byte code that contains a property of said at least one other component of the first device [col. 5, line 21: “AML byte-coded tables”] [col. 22, line 2: “the AML object (such as BYTE…)”] [col. 17, lines 50-59: “Each device’s associated firmware 70, 70 comprises the device-specific descriptors (e.g., AML code) for its respective hardware device. Device recognition firmware 205 retrieves the descriptor from the firmware 701, 702 and stores the device-specific descriptors (or ‘properties’) to database 206. Thereafter, as described above, ACPI Agent 207 is operable to access database 206 and use the device-specific descriptors to generate the needed ACPI table entries for the added hardware devices A and B.”].
As to claim 4, Culter teaches wherein, during booting, the compatible component is determined based on the identifier and the property of said at least one other component of the first device [col. 17, lines 50-59: “Each device’s associated firmware 70, 70 comprises the device-specific descriptors (e.g., AML code) for its respective hardware device. Device recognition firmware 205 retrieves the descriptor from the firmware 701, 702 and stores the device-specific descriptors (or ‘properties’) to database 206. Thereafter, as described above, ACPI Agent 207 is operable to access database 206 and use the device-specific descriptors to generate the needed ACPI table entries for the added hardware devices A and B.”].
As to claim 5, Culter teaches wherein the second system boot table is generated to have another entry for another component of the first device that does not have a one-to-one correspondence to the computer system boot information standard, and wherein said another entry is populated with said identifier [col. 17, lines 50-59: “Each 
As to claim 6, Culter teaches wherein the computer system boot information standard comprises Advanced Configuration and Power Interface (ACPI) [col. 9, lines 8-10: “and in the ACPI standards, it also discovers what hardware is present or added or removed at run-time.”].
As to claims 8-13, they relate to medium claims comprising the same subject matters claimed in claims 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.
As to claims 15-20. They relate to system claims comprising the same subject matters claimed in claims 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Culter et al. (US 7502803 B2) in view of Righi et al. (hereinafter Righi) (US 10262158 B1), and further in view Iyer et al. (hereinafter Iyer) (US 20200341672 A1).
As to claims 7 and 14, Culter in view of Righi does not teach wherein the first device comprises a system-on-chip (SoC) device.

Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of including SOC device in the system as suggested in Iyer into Culter in view of Righi. One having ordinary skill in the art would have been motivated to make such incorporation to improve performance and reduce power consumption as well as die area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhea et al., US 10891139 B1.
Qureshi et al., US 20040030854 A1.
Hobson, US 20060282651 A1.
Kim et al., US 20140297999 A1.
Warkentin et al., US 20170364365 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/           Primary Examiner, Art Unit 2187